Thomas, S.
— A careful examination of the record satisfies me that Carlotta Suess, as administratrix, surrendered and delivered the saloon, with its good will and fixtures, to Jacob Suess, at or before the time of her marriage to him, and that thereafter he was permitted by her to treat it as his own. She either sold the property to him for a consideration, or she gave *544it to him, and whether she did the one or the other her liability is the same. In order that she should be chargeable with the proceeds of the business it must appear that those proceeds were received by her, or were under her control, and the evidence does not justify a finding that this was the case. On the contrary, the evidence relied on by the objectants as to the amounts of the receipt is mainly, if not exclusively, the record of deposits by Jacob Suess in a bank to his own credit and subject to his own cheeks. This proceeding is not against Jacob Suess or his legal representatives, as such, and even if the property was acquired by him from the administratrix, with notice of the trust, without consideration or for a consideration moving personally to the administratrix, a decree cannot on that ground be rendered against the administratrix or her executors for moneys received by him which never reached her hands. And, even if an accounting could properly be required of the admin-istratrix as to the profits of the business on proof, now un-supplied, that Jacob Suess acted as her agent with respect to its management, the measure of the recovery must be limited to profits, and' on no just theoiy could she be denied all allowance for necessary expenses. On the report as made no deduction is made for rent, or for cost of supplies, or for services of Jacob Suess or of his employees, or for the many other charges which must have been incurred to have secured so substantial a result in receipts. The theory that all receipts constituted assets, and that the administratrix can only be discharged as to any of them by the production of vouchers is untenable. The proceeds of beer purchased on the credit of Jacob Suess, or of Mrs'. Suess, after the death of the decedent, were not assets of his estate, and were not constituted such assets by the fact that the saloon where the sales were made, with its fixtures and good will, were assets. Eor the value of such saloon, fixtures and good will, the administratrix was clearly chargeable. She was also chargeable with interest on that value. If she used it in *545carrying on a trade for her own benefit and realized profits, tbe parties in interest could demand such profits in lien of interest. Tbis is tbe attitude of tbe objectants in tbis proceeding. But tbey cannot recover tbe whole gross returns of tbe business. Tbey are confined to profits, and tbe burden of proof resta upon them to establish that profits were obtained over and above all of tbe expenses of tbe business. If sucb expenses are to be proved by vouchers or not at all, then tbe failure to produce sucb vouchers must result in tbe loss of tbe objectants, since tbe actual or probable expense of carrying on tbe business is a part of their affirmative case. The rule requiring vouchers in an accounting by an administrator has no application to sucb an issue. Estate of William Munzor, 4 Misc. Rep. 374; Kenyon v. Olney, 39 N. Y. St. Repr. 839. Unfavorable inferences might be drawn from tbe conduct of tbe accountants in resisting proof of expenses, but tbey could not be punished for tbis to the extent of charging them with tbe gross proceeds of all sales. Tbe transfer of tbe saloon was made about May, 1878. The parties to it are dead. The declarations alleged to have been' made by tbe deceased administratrix to tbe witnesses Snyder and Bose as to tbe fact that a sale bad been made were parts' of tbe res gestae, since tbey served to characterize tbe possession of Jacob Suess as being that of an owner and not an agent. In so far as tbey were against tbe interests of Mrs. Suess tbey may also stand, since tbey concerned her own act in making a sale, and did not refer to any act of tbe decedent, and she is dead. Livingston v. Arnoux, 56 N. Y. 507. Independent of those declarations we may safely assume that tbe payments shown to have been made by Jacob Suess for beer furnished to tbe saloon, and for other debts, were part of tbe consideration for tbe transfer to him, but the declarations are of doubtful value as fixing tbe amount of the debts of the decedent as the full measure of tbe consideration, and tbey do not purport to exclude all benefits received by Mrs. Suess person-*546ally. One item of payment was $639.75 for beer furnished to the administratrix during the short time that she carried on the business after the death of the decedent. This was, presumably, the wholesale price of the beer sold by her at retail, and we can assume that the business was sufficiently profitable to cover its cost. She will, therefore, be charged with this sum, together with $14.50, shown to have been on deposit to the credit of the decedent, making $654.25. In view of the simplicity of the saloon and its fixtures, and in the light of all of the testimony as to its value, I am of opinion, and will find as a fact, that it was reasonably worth at that time no more than was paid by Jacob Suess, including the sum paid on the debt incurred by the administratrix, already alluded to. In view of the great lapse of time and of the neglect of the parties to assert their claims more promptly, only simple interest on this amount from May 11, 1878, at six per centum per annum, will be charged. The deceased administratrix will be allowed commissions. Costs of both parties will be paid out of the estate. Submit a decree in accordance with this memorandum and settle the same on notice.
Decreed accordingly.